Citation Nr: 1451626	
Decision Date: 11/21/14    Archive Date: 11/26/14

DOCKET NO.  08-39 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus. 

2.  Entitlement to service connection for peripheral neuropathy of the upper and lower extremities.

3.  Entitlement to service connection for residuals of a shell fragment wound of the forehead.

4.  Entitlement to service connection for back disability.

5.  Entitlement to service connection for irritable bowel syndrome.

6.  Entitlement to service connection for blood clot disorder.

7.  Entitlement to service connection for thyroid disability.

8.  Whether new and material evidence has been submitted to reopen the claim for entitlement to service connection for psychiatric disability, and if so, whether the reopened claim should be granted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to April 1971, during the Vietnam Era, and is a recipient of the Combat Infantry Badge, Army Commendation Medal with "V" Device, and Bronze Star Medal with "V" Device.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. 

The record before the Board consists of the Veteran's paper claims file and electronic files known as Virtual VA and the Veterans Benefits Management System.

Although the RO ultimately determined that new and material evidence had been submitted to reopen the Veteran's claim for service connection for psychiatric disability, the Board must determine on its own whether new and material evidence has been submitted to reopen this claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

The scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Board has accordingly characterized the claim as reflected on the title page. 

The issue of entitlement to service connection for psychiatric disability is addressed in the REMAND that follows the ORDER section of this decision.


FINDINGS OF FACT

1.  In November 2013 and July 2014, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of the appeal for entitlement to service connection for diabetes mellitus; peripheral neuropathy of the upper and lower extremities; residuals of a shell fragment wound of the forehead; back disability, with arthritis and pinched nerves; irritable bowel syndrome; blood clot disorder; and thyroid disability is requested. 

2.  A rating decision in January 1983 denied the claim of entitlement to service connection for psychiatric disability; the Veteran did not appeal the January 1983 decision or submit any pertinent evidence within the appeal period.

3.  Evidence received subsequent to the expiration of the appeal period includes evidence that is not cumulative or redundant of the evidence previously of record and relates to an unestablished fact necessary to substantiate the claim for service connection for psychiatric disability.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal for entitlement to service connection for appeal for entitlement to service connection for diabetes mellitus; peripheral neuropathy of the upper and lower extremities; residuals of a shell fragment wound of the forehead; back disability, with arthritis and pinched nerves; irritable bowel syndrome; blood clot disorder; and thyroid disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2014).

2.  New and material evidence has been presented to reopen the claim of entitlement to service connection for psychiatric disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Claims

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204(a).  The withdrawal must be in writing except when the appeal is withdrawn on the record at a hearing.  38 C.F.R. § 20.204(b).

In November 2013 and July 2014, the Veteran requested in writing that the issues of entitlement to service connection for diabetes mellitus; peripheral neuropathy of the upper and lower extremities; residuals of a shell fragment wound of the forehead; back disability, with arthritis and pinched nerves; irritable bowel syndrome; blood clot disorder; and thyroid disability be withdrawn.  Accordingly, the Board does not have jurisdiction to review this aspect of the Veteran's appeal and the issues must be dismissed. 

New and Material Evidence

Generally, a claim that has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The U.S. Court of Appeals for Veterans Claims (Court) recently interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993). 

In this case, the RO initially denied service connection for psychiatric disability, claimed as posttraumatic stress disorder (PTSD), in January 1983 on the basis that the record lacked evidence of a current diagnosis of PTSD.  The Veteran did not file a notice of disagreement with this decision, or file any evidence within one year of the decision.  

The evidence of record in January 1983 included service treatment records, as well as a VA examination report.  

The evidence received since January 1983 includes, in pertinent part, several years of clinical records, as well as three VA examination reports, confirming the presence of psychiatric disability, to include anxiety, dysthymic disorder and PTSD.  Additionally, a treatment note from the Chillicothe VAMC dated in October 2007 indicates the Veteran's PTSD is "service connected."  Thus, evidence was added to the claims file following the January 1983  rating decision, which confirms the existence of a current disability and suggests a potential causal connection between the Veteran's psychiatric disability and his active duty service.  Accordingly, this evidence is sufficient to reopen the previously denied claim for service connection for psychiatric disability.  


ORDER

The appeal as to the claim for entitlement to service connection for diabetes mellitus is dismissed.

The appeal for entitlement to service connection for peripheral neuropathy of the upper extremities and lower extremities is dismissed.

The appeal for entitlement to service connection for residuals of a shell fragment wound of the forehead is dismissed.

The appeal for entitlement to service connection for back disability, with arthritis and pinched nerves is dismissed.

The appeal for entitlement to service connection for irritable bowel syndrome is dismissed.

The appeal for entitlement to service connection for blood clot disorder is dismissed.

The appeal for entitlement to service connection for thyroid disability is dismissed.

The Board having determined that new and material evidence has been received, reopening of the claim of entitlement to service connection for psychiatric disability is granted.


REMAND

The Board is of the opinion that additional development is required before the remaining claim on appeal is decided.

In June 2007, the Veteran filed a claim for service connection for anxiety, mood swings, panic attacks, a sleep disorder, and PTSD, which he related to incidents that occurred in service.  The Veteran's DD-214 and his official service personnel file show that he served in the Republic of Vietnam, and was awarded the Combat Infantry Badge, Army Commendation Medal with "V" Device, and Bronze Star Medal with "V" Device.  Therefore, corroborating of his combat stressors is not required.  See 38 C.F.R. § 3.304(f)(2). 

The Veteran underwent VA examinations in December 2007, August 2013, and September 2013.  These examinations resulted in diagnoses of dysthymic disorder and anxiety disorder.  The VA examiners determined the Veteran did not meet the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV) criteria for a diagnosis of PTSD.  The December 2007 VA examiner did not proffer an opinion regarding the etiology of the Veteran's psychiatric disability.  The August and September 2013 VA examiners concluded the Veteran's dysthymic and anxiety disorders were less likely than not due to his military service, because the examiners found no temporal relationship between his psychiatric disorders and his military service.  The September 2013 examiner expounded that, "more current stressors/strains/concerns are much more likely causal for current complaints than remote and never previously reported stressors."  

However, the Veteran's outpatient treatment reports from the Chillicothe VAMC from October 2007 to October 2013 show a history of treatment for PTSD.  His treatment notes indicate he has received this additional diagnosis of PTSD by his treating psychiatrist, and these notes indicate the Veteran satisfied the DSM-IV criteria for a diagnosis of this condition.  Additionally, the Veteran's treating psychiatrist has indicated his PTSD is "service connected."  The Board notes the December 2007 VA examiner's indication that "secondary gains should not be ignored," as an explanation for the treating clinician's diagnosis and etiology opinions; however, the VA examiner failed to indicate why such bias is a reasonable probability.  Furthermore, although the September 2013 VA examiner stated the Veteran never previously reported stressors, the evidence indicates the Veteran did report military stressors as early as 1982 when he filed his initial claim for service connection for PTSD.  The Board also finds the September 2013 VA examiner's statement that the Veteran never previously reported stressors perplexing, because the examiner later indicates, "there is evidence suggesting the presence of PTSD symptoms since his time in the military."  On the basis of these divergent psychiatric assessments, the Board has determined a new examination is necessary at this time. 

Moreover, since a remand of this claim is required, development to obtain any outstanding records pertinent to the claim should be completed.

Accordingly, the case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1. The RO or the AMC should undertake development to obtain any outstanding records pertinent to the Veteran's claim.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2. Then, the Veteran should be afforded an examination by a VA psychiatrist or psychologist who has not previously examined the Veteran to determine the etiology of all acquired psychiatric disorders present during the period of the claim.

The paper claims file and any pertinent evidence in the electronic files that is not contained in the paper claims file must be made available and reviewed by the examiner.  Any indicated studies should be performed.  Based on the review of the Veteran's pertinent history and the examination results, the examiner should identify all acquired psychiatric disorders that have been present during the period of the claim.  A diagnosis of PTSD should be confirmed or ruled out.  If the examiner determines PTSD has not been present during the period of the claim, the examiner should explain why a diagnosis of PTSD is not warranted.  In this regard, the examiner should fully discuss all relevant evidence, to specifically include the reports of the December 2007, August 2013, and September 2013 VA examinations, as well as the above noted treatment reports from the Chillicothe VAMC.  If PTSD is diagnosed the examiner should identify the elements supporting the diagnosis.  

With respect to each acquired psychiatric disorder, other than PTSD, that has been present during the period of the claim, the examiner should state an opinion as to whether it is at least as likely as not (i.e., at least 50 percent probable) that such disorder originated in service or is otherwise etiologically related to service. 

A complete rationale for all proffered opinions must be provided.  If the examiner is unable to provide any required opinion, he/she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, the examiner must provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

3. The RO or the AMC should also undertake any other development it determines to be warranted.

4. Then, the RO or the AMC should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the RO or the AMC should furnish to the Veteran and his representative a supplemental statement of the case and afford them the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).


		(CONTINUED ON NEXT PAGE)



This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


